Citation Nr: 0947208	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-37 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a nervous disorder, to 
include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 6, 1978 to 
March 31, 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the VA 
Special Processing Unit (Tiger Team) at the RO in Cleveland, 
Ohio, which determined that new and material evidence had not 
been received to reopen a claim of service connection for a 
nervous condition, schizophrenia illness.  


FINDINGS OF FACT

1. A November 1991 decision of the Board denied the 
appellant's claim of service connection for residuals of head 
trauma, including headaches, nervous disorder, brain damage 
and scar of the head.

2. Additional evidence received since the November 1991 Board 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the appellant's 
claim of service connection for a nervous disorder, to 
include schizophrenia.  

3. The preponderance of the evidence is against a finding 
that the appellant's schizophrenia had its onset in service 
or is otherwise related to his active military service.  


CONCLUSIONS OF LAW

1. The November 1991 Board decision denying the claim of 
service connection for residuals of head trauma, including 
headaches, nervous disorder, brain damage and scar of the 
head, is final.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2. New and material evidence to reopen the claim of service 
connection for a nervous disorder, to include schizophrenia, 
has been received, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3. The appellant's schizophrenia was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.384 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's request to reopen his claim 
of service connection for a nervous disorder, to include 
schizophrenia, VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326. In this case, the application to reopen has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on the petition to reopen 
is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

With respect to the underlying claim of service connection 
for a nervous disorder, to include schizophrenia, under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1)  that is 
necessary to substantiate the claim; (2)  that VA will seek 
to provide; (3)  that the claimant is expected to provide; 
and (4)  request that the claimant provide any evidence in 
his possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in April 2004, May 2007 and 
November 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the appellant of the 
information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  The appellant was informed of 
the specific types of evidence he could submit, which would 
be pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  In addition, March 2006, May 2007 and November 
2008 letters provided the appellant with notice concerning 
the assignment of disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Subsequently, the appellant's claim was readjudicated in 
December 2008 and February 2009 supplemental statements of 
the case (SSOCs).  Thus, there was no deficiency in notice 
and a harmless error analysis is not necessary.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, VA 
medical records and Social Security Administration records 
are in the file.  Psychiatric treatment records from the 
Kentucky Correctional Psychiatric Center and Kentucky State 
Reformatory, among other pertinent medical records, have been 
associated with the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded a VA examination in December 2008 
to obtain an opinion as to whether he has an acquired 
psychiatric disorder that can be directly attributed to 
service.  The Board finds this examination report to be 
comprehensive and sufficient in addressing the matter of 
nexus.  In this regard, it is noted that the examiner 
reviewed the appellant's claims file and medical records 
prior to the examination, and provided a summary of the 
relevant findings therein.  The opinion rendered by the 
examiner is supported by objective and clinical findings.  
The Board, therefore, concludes that the December 2008 
examination report is adequate upon which to base a decision 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  Further examination or opinion is not 
needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the appellant's military service.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Application to Reopen

The appellant contends that he has a nervous disorder, to 
include schizophrenia, that was incurred in or aggravated by 
active service.  A claim of service connection for residuals 
of head trauma, including headaches, nervous disorder, brain 
damage and scar of the head, was previously denied on the 
merits in a November 1991 decision of the Board.  This 
decision is final.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 
C.F.R. § 3.104 (2009). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In the case of any veteran who served for ninety days or more 
during a period of war, service connection may also be 
granted for a psychosis, to include schizophrenia, when it is 
manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309, 3.384 (2009).

The Board notes that personality disorders or congenital or 
developmental defects are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  However, the VA 
Office of General Counsel has determined that service-
connection may, in certain circumstances, be granted for 
"diseases (but not defects) of congenital, developmental or 
familial origin."  See VAOPGCPREC 82-90 (July 18, 1990); see 
also 38 C.F.R. § 4.127.

With regard to congenital or developmental defects, the 
General Counsel has defined a "defect" as an imperfection or 
structural abnormality or condition which is more or less 
stationary in nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  The term "disease" had been defined as "any 
deviation from or interruption of the normal structure or 
function of any part, organ or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  Id.  Notwithstanding the finding by the General 
Counsel that service connection may not be granted for a 
defect, service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subjected to a superimposed disease or injury 
during service.  Id.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The appellant's claim of service connection for residuals of 
head trauma, including headaches, nervous disorder, brain 
damage and scar of the head, was previously denied because 
the appellant did not sustain head trauma in service, none of 
his neuropsychiatric disorders were the result of any injury 
sustained in service, and he did not have any acquired 
psychiatric disorders that originated in or were made worse 
by service. In order for the claim to be reopened, the 
appellant must have submitted evidence showing that an 
acquired psychiatric disorder was incurred or aggravated in 
service.

Since the November 1991 Board decision was rendered, VA has 
received psychiatric treatment reports from the Kentucky 
Correctional Psychiatric Center and Kentucky State 
Reformatory, Social Security Administration records, and a VA 
examination report dated in December 2008, among other 
evidence.  Notably, a March 2006 affidavit from Dr. Johnson, 
a licensed psychologist, gives the opinion that it is 
entirely possible that the appellant's discharge from 
military service was in some part due to the onset of his 
schizophrenia.  A December 2006 statement from Dr. Johnson 
further opines that it is in all likelihood that the 
appellant's initial onset of schizophrenic symptoms began 
shortly after his enlistment in service and that it seems 
very possible, if not probable, that his period of active 
duty played a substantial role in the manifestation of his 
lifelong mental illness.  The Board finds that the 
aforementioned evidence is neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim.  It is also noted that such evidence, 
particularly the opinions of Dr. Johnson, if credible, 
relates to an unestablished fact necessary to substantiate 
the claim, specifically, that the appellant's schizophrenia 
had its onset in service.  In this regard, evidence is 
weighed and credibility assessed after a claim is reopened.  
See Justus v. Principi, 3 Vet. App. 510 (1993).  When 
considered together with the evidence previously of record, 
the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.

As a preliminary matter, the Board is mindful of the 
appellant's earlier contentions that he sustained blows to 
the head in March 1978, which resulted in his current 
neuropsychiatric disorder.  There is, however, no evidence of 
a head injury in his service records.  On the contrary, the 
appellant is shown to have suffered a serious head injury 
prior to service.  Hospital records from Baptist Hospital 
show that he was hospitalized in October 1976 for 23 days for 
a parietal skull fracture with severe cerebral concussion and 
three-inch laceration to the scalp after being struck on the 
back of the head and being knocked unconscious.  In addition, 
a February 1977 discharge summary report from the Kentucky 
Department of Mental Health reflects a diagnosis of 
adjustment reaction of adult life.  Nevertheless, there is no 
evidence of an acquired psychiatric disorder prior to or upon 
enlistment in service.  As such, there is no need to 
undertake an analysis as to whether a nervous disorder, to 
include schizophrenia, preexisted service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

The Board has reviewed the claims file and is unable to find 
any evidence of a nervous disorder, schizophrenia or other 
acquired psychiatric disorder in service.  Service treatment 
records are silent regarding any complaints, treatment, a 
diagnosis, or symptoms indicative of an acquired psychiatric 
disorder in service.  Service personnel records show that the 
appellant was discharged from service on March 31, 1978 with 
a General Discharge/Unsuitability (Defective Attitude).  In 
September 1979, the Naval Discharge Review Board changed the 
nature of this discharge to Honorable/Unsuitability 
(Defective Attitude).  It was noted that the basis for the 
discharge should not be changed because the appellant was 
found unsuitable for military service due to a defective 
attitude and was separated in accordance with paragraph 6016d 
of the MARCORSEPMAN.  In this regard, the Board acknowledges 
that the appellant's service personnel records do reflect 
that he had behavioral problems in service, which ultimately 
resulted in an early discharge from service.  See 38 C.F.R. § 
3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
Nevertheless, there is no evidence of mental health treatment 
in the service treatment records, nor is there any other 
indication of psychiatric problems in service.  Based on the 
evidence of record, the Board finds that the evidence fails 
to show that a disease or injury was incurred or aggravated 
in service.

In a March 2006 affidavit, Dr. Johnson states that he has 
professionally known the appellant since the early 1980s 
through his work as a licensed psychologist at the Kentucky 
Correctional Psychiatric Center (KCPC) and the Kentucky State 
Reformatory (KSR).  It is his opinion that the appellant has 
chronically suffered from schizophrenia over the past 20-plus 
years and that it is entirely possible that the appellant's 
discharge from service was in some part due to the onset of 
this mental condition.  In a December 2006 letter, Dr. 
Johnson elaborated on his opinion that in all likelihood that 
the appellant's onset of schizophrenic symptoms began shortly 
after his enlistment in service on approximately January 6, 
1978 and that his discharge on March 31, 1978 suggests that 
his mental state had deteriorated to such an extent that he 
was viewed as no longer fit for duty.  Dr. Johnson further 
noted that some six weeks after discharge, the appellant was 
charged with an extremely serious felony in which his 
untreated schizophrenia (of psychotic proportion) played a 
major role.  He explained that as schizophrenia is a severe 
form of mental illness that possesses a genetic component 
coupled with an activating form of severe stress, it seems 
very possible, if not probable that the appellant's period of 
active duty played a substantial role in the manifestation of 
this lifelong mental illness.  

The etiology of the appellant's schizophrenia was assessed at 
the December 2008 VA examination.  Following a thorough 
review of the appellant's medical history and psychiatric 
evaluation, the examiner opined that the appellant's 
schizophrenia was not caused by, a result of, or exacerbated 
by military service.  He explained that schizophrenia was a 
genetic condition that could not be caused by military 
service and that its symptoms commonly first exhibit 
themselves in early adulthood.  It was noted, based on the 
appellant's history, that the appellant had both a genetic 
predisposition for schizophrenia and a developing pattern of 
antisocial behavior prior to service, which continued 
thereafter; there was no indication of exacerbation of these 
conditions by service.  The examiner further explained that 
the appellant appeared to have developed full symptoms of 
schizophrenia at some time after his incarceration.  

After a thorough review of the claims folder and full 
consideration of all the relevant evidence of record, the 
Board concludes that the appellant's schizophrenia was not 
incurred in or aggravated by service.  Although the appellant 
is shown to have a current diagnosis of schizophrenia, as 
confirmed at the December 2008 VA examination, there is no 
evidence supporting Dr. Johnson's opinion that this disorder 
had its onset in service.  Indeed, a discharge summary report 
dated in July 1978, shortly following service separation, 
notes that the appellant had no mental illness that could be 
diagnosed at the time.  Over the next few years the appellant 
was diagnosed with a number of different disorders, to 
include adjustment disorder with disturbance of conduct; 
borderline personality disorder; acute paranoid disorder; 
schizophrenia, acute undifferentiated type; explosive and 
anti-social personality; conduct disorder; oppositional 
disorder; paranoid personality disorder; factitious disorder 
with psychological symptoms; and mixed personality disorder 
(borderline personality, anti-social personality and paranoid 
personality).  On admission to the hospital in February 1986, 
the admitting diagnostic impressions were chronic paranoid 
schizophrenia and rule out organic brain damage; however on 
discharge in April 1986, the final diagnosis was temporal 
lobe seizure disorder and passive-aggressive personality 
disorder.  In November 1987, the appellant was diagnosed with 
organic delusional syndrome.  In 1988, the diagnoses were 
brief reactive psychosis, antisocial personality disorder; 
paranoid personality disorder; temporal lobe seizure 
disorder; and passive-aggressive personality disorder.  
Psychiatric treatment notes dated from 2000 to 2005 reflect 
diagnoses of paranoid schizophrenia and psychosis as a result 
of head injury.  The Board finds the probative value of the 
aforementioned evidence, as well as the December 2008 
psychiatric examination report, to outweigh that of Dr. 
Johnson's opinions, which attribute the onset of the 
appellant's schizophrenia to service.  The psychiatric 
records for the several years following service separation 
fail to establish that the appellant had schizophrenia during 
that time period or that his symptoms of schizophrenia first 
manifested in service.  Significantly, it appears that in 
April 1986, after five weeks of extensive treatment and 
evaluation, the appellant was found to not have 
schizophrenia.  It is noted that although the admitting 
diagnostic impression upon hospital admission in February 
1986 was chronic paranoid schizophrenia, the final diagnosis 
upon discharge was temporal lobe seizure disorder and 
passive-aggressive personality disorder.  Overall, the 
evidence of record indicates that the appellant's symptoms of 
schizophrenia developed years following his separation from 
service.  

In light of the foregoing, the Board concludes that service 
connection for a nervous disorder, to include schizophrenia, 
is not warranted.  Although the appellant is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen the claim of service 
connection for a nervous disorder, to include schizophrenia, 
has been received; to that extent only, the appeal is 
granted.

Entitlement to service connection for a nervous disorder, to 
include schizophrenia, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


